Case 1:18-cv-01442-HYJ-SJB ECF No. 158, PageID.1971 Filed 10/30/20 Page 1 of 11


                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

 MARIE WOHADLO,

                                                       Case No. 1:18-cv-1442
                        Plaintiff,
                                                       Honorable Hala Y. Jarbou
 v.

 TENTCRAFT, INC., et al.,
                        Defendants.
 ____________________________/

                                             OPINION

         This is a civil rights action by a plaintiff proceeding in forma pauperis. Plaintiff Marie

 Wohadlo alleges that Tentcraft and several of its employees engaged in employment

 discrimination, sexual harassment, and retaliatory conduct toward her during her employment by

 Tentcraft, which lasted for about a week in May 2018. (See Compl., ECF No. 1, PageID.2.) The

 Court referred this case to the magistrate judge. Before the Court are Plaintiff’s appeals from

 several of the magistrate judge’s orders. (See ECF Nos. 118, 147, 149.) Defendants have

 responded to these appeals. (ECF Nos. 125, 150, 151.) For the reasons herein, the Court will deny

 Plaintiff’s appeals.

                                           I. STANDARD

         When reviewing a magistrate judge’s resolution of a pre-trial matter, the Court must

 determine whether the magistrate judge’s decision was “clearly erroneous” or “contrary to law.”

 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). “‘A finding is “clearly erroneous” when although

 there is evidence to support it, the reviewing court on the entire evidence is left with the definite

 and firm conviction that a mistake has been committed.’” Adams Cnty. Regional Water Dist. v.
Case 1:18-cv-01442-HYJ-SJB ECF No. 158, PageID.1972 Filed 10/30/20 Page 2 of 11




 Village of Manchester, Ohio, 226 F.3d 513, 517 (6th Cir. 2000) (quoting United States v. United

 States Gypsum Co., 333 U.S. 364, 395 (1948)).

                                          II. ANALYSIS

        A. Protective Orders

        Plaintiff’s first appeal centers on the magistrate judge’s rulings pertaining to the parties’

 discovery. On August 2, 2019, Defendants asked the Court to enter a protective order that did the

 following: (1) directed Defendants not to respond to Plaintiff’s fourth request for production of

 documents; (2) prohibited Plaintiff from serving additional written requests for discovery on

 Defendants; (3) prohibited Plaintiff from serving subpoenas on third parties; and (5) required

 Plaintiff to work with defense counsel to determine the availability of defense counsel and their

 clients for depositions. (See Defs.’ Mot. for Protective Order, ECF No. 82.)

        Defendants sought the order after Plaintiff subjected them to a range of abusive litigation

 tactics. According to Defendants, Plaintiff served them with 86 requests for production of

 documents, many of which were extraordinarily broad in scope and sought information completely

 unrelated to the subject matter of this lawsuit. For instance, 31 of Plaintiff’s documents requests

 sought information about nonparties “Logotent, Tentfunding, and Mastertent,” as well as “any

 other legal entities formed, controlled, or represented or operated by Defendants from January

 2007 through the Present[.]” (Id., PageID.848.) Plaintiff also sought information about Tentcraft’s

 vendors, including cell phone providers paid by Tentcraft “or any of its subsidiaries,” and “third-

 parties hired to reproduce all employee handbooks since 2007.” (Id., PageID.849.) Plaintiff even

 asked Tentcraft to provide “invoices for fees and services” sent by Tentcraft’s attorneys to

 Tentcraft and nonparties. The latter information has no discernible relevance to Plaintiff’s claims,

 and much of it is not in Tentcraft’s possession.



                                                    2
Case 1:18-cv-01442-HYJ-SJB ECF No. 158, PageID.1973 Filed 10/30/20 Page 3 of 11




         For reasons that are unclear, Plaintiff also sent a subpoena to one of Tentcraft’s vendors,

 asking it to produce documents related to a Tentcraft road sign erected in Traverse City.

 (Subpoena, ECF No. 82-9.) And when scheduling a deposition of Defendants, Plaintiff unilaterally

 set it for a time and date without consulting with Defendants’ attorneys.

         Plaintiff did not respond to Defendants’ motion for a protective order. The Court’s local

 rules provide that parties are to respond to non-dispositive motions within fourteen days. W.D.

 Mich. LCivR 7.3(c). On September 27, 2019, almost two months after Defendants asked for the

 protective order, the magistrate judge noticed the parties that she would hold a status conference

 on October 8, 2019. At the status conference, she directed the parties to submit an amended case

 management order and amended protective order.

         Defendants subsequently submitted several proposed orders dealing with several different

 aspects of discovery. One proposed order limited the scope and amount of discovery. It instructed

 Plaintiff not to conduct discovery of third parties, limited Plaintiff’s depositions to five individuals,

 and limited Plaintiff’s requests for production of documents to five requests concerning the events

 in May 2018 that formed the basis for Plaintiff’s claims. (ECF No. 98.) Another proposed order

 dealt with the confidentiality of personnel files for four current or former Tentcraft employees.

 (ECF No. 99.) And another quashed a subpoena that Plaintiff submitted to Verizon for cell phone

 records. (ECF No. 100.) Plaintiff objected to all of these proposed orders. (ECF No. 106.) She

 also asked the Court to sanction Defendants. (ECF No. 107.)

         On November 1, 2019, the magistrate judge accepted Defendants’ proposed orders, thereby

 addressing the substance of Defendants’ motion for a protective order. (ECF Nos. 108, 109, 110.)

 The magistrate judge also denied Plaintiff’s request for sanctions.




                                                    3
Case 1:18-cv-01442-HYJ-SJB ECF No. 158, PageID.1974 Filed 10/30/20 Page 4 of 11




         Plaintiff first raises procedural objections to the handling of Defendants’ motion for a

 protective order. She claims that the motion was “never properly adjudicated” and that she did not

 have an opportunity to respond. (Mot. for Appeal, ECF No. 118, PageID.1188.) She is mistaken.

 She had more than ample opportunity to respond to the motion during the months of August and

 September 2019, but she chose not to. She also had the opportunity to respond to Defendants’

 proposed orders, which she did.

         Plaintiff apparently believes that she was prejudiced by the fact that Defendants filed their

 motion for a protective order a few days before the magistrate judge held a settlement conference;

 however, the magistrate judge did not decide the motion at that conference. Thus, there was no

 prejudice to Plaintiff.

         Plaintiff also complains about the fact that the magistrate judge addressed Defendants’

 motion for a protective order at the status conference noticed for October 8, 2019. Plaintiff asserts

 that she did not have notice that the Court would discuss the motion at that conference; however,

 the case history belies that assertion. The Court notified the parties by order entered August 15,

 2019, that it would schedule a status conference after the parties had each completed one

 deposition, and that no further discovery would be served or completed until that status conference.

 (8/15/2019 Order, ECF No. 93, PageID.1052.) After Defendants conducted a deposition, Plaintiff

 declined to conduct one. On September 26, 2019, the magistrate judge’s staff notified the parties

 by email that the magistrate judge intended to schedule a status conference to discuss “the schedule

 and limits for future discovery.” (Email, ECF No. 125-1, PageID.1480.) Defendants’ pending

 motion for a protective order clearly fell within the scope of that subject. Accordingly, Plaintiff

 had both notice and ample opportunity to address the substance of Defendants’ request at the

 October 8, 2019, status conference.



                                                  4
Case 1:18-cv-01442-HYJ-SJB ECF No. 158, PageID.1975 Filed 10/30/20 Page 5 of 11




          Plaintiff also complains about what was and was not discussed at the October 8, 2019,

 status conference,1 ostensibly in an attempt to show that she did not agree to or discuss certain

 discovery limitations at that conference.               Regardless, Defendants submitted their proposed

 protective orders after the conference and Plaintiff had an opportunity to respond to them, which

 she did. (See ECF No. 106.) It was not error for the magistrate judge to accept Defendants’

 proposed orders after giving Plaintiff an opportunity to respond to them.

          Plaintiff also contends that the orders entered on November 1, 2019, are invalid because

 the magistrate judge who entered those orders had retired and was no longer in active service.

 Magistrate Judge Ellen S. Carmody was the magistrate judge assigned to the case from its

 commencement until November 2, 2019, when the Court reassigned the case to Magistrate Judge

 Sally J. Berens. Plaintiff believes that Magistrate Judge Carmody retired on October 31, 2019.

 Again, Plaintiff is mistaken. Magistrate Judge Carmody was fully employed by the Court on

 November 1, 2019, which was her last day of active service. Thus, the orders she entered on

 November 1, 2019, are valid.

          To the extent Plaintiff complains about the substance of the disposition of the motion for a

 protective order, the Court discerns no error. The magistrate judge dealt with Defendants’ motion

 by approving several protective orders dealing with discrete aspects of Defendants’ original

 request. There was no error in this approach.

          Furthermore, it was proper for the magistrate judge to impose reasonable limitations on

 discovery, especially in light of Plaintiff’s history of subjecting Defendants to manifestly

 overbroad and irrelevant discovery requests. See Fed. R. Civ. P. 26(c)(1) (allowing a court, “for



 1
   Plaintiff has provided an informal transcript of this conference that she prepared as evidence of this discussion. The
 Court declines to consider an unofficial transcript prepared by a party to this case. Plaintiff can obtain official
 transcripts by ordering them from the court reporter.

                                                            5
Case 1:18-cv-01442-HYJ-SJB ECF No. 158, PageID.1976 Filed 10/30/20 Page 6 of 11




 good cause” to issue an order to “protect a party or person from annoyance, embarrassment,

 oppression, or undue burden or expense” caused by discovery).

        Plaintiff repeatedly contends that the discovery limitations imposed on her are

 unreasonable. She asserts that they prevent her from discovering “evidence sufficient to properly

 plead her case” and from responding to a motion for summary judgment filed by Defendants. (Pl.’s

 Mot. for Appeal, ECF No. 118, PageID.1191.) Plaintiff does not explain how the current discovery

 limitations have prevented her from obtaining the information she needs. If, after availing herserlf

 of the options available to her, she believes that more discovery is necessary, she can raise the

 issue again to the magistrate judge with more specific reasons why the discovery permitted by the

 Court has not been adequate.

        Furthermore, to the extent Plaintiff contends that she cannot respond to Defendants’ motion

 for summary judgment, the Court has denied that motion; thus, that issue is moot.

        Plaintiff raises a number of complaints about Defendants’ conduct in discovery—including

 Defendants’ decisions to redact various documents, and Defendants’ alleged failure to properly

 respond to Plaintiff’s requests for production of documents—but Plaintiff fails to explain how that

 conduct bears on the magistrate judge’s decisions. It is Plaintiff’s burden to show that the

 magistrate judge’s orders are clearly erroneous or contrary to law. She cannot do so by simply

 alleging what she believes is improper conduct by Defendants.

        B. Payment of Defendants’ Expenses

        Next, Plaintiff objects to the magistrate judge’s requirement that Plaintiff pay $400 to

 Defendants to reimburse them for expenses incurred in responding to a motion to compel discovery

 that the magistrate judge denied. (1/21/2020 Order, ECF No. 144.) The magistrate judge relied

 on Rule 37(a)(5)(B) of the Federal Rules of Civil Procedure, which requires a party filing an

 unsuccessful motion to compel to pay the nonmoving party’s reasonable expenses in defending
                                                  6
Case 1:18-cv-01442-HYJ-SJB ECF No. 158, PageID.1977 Filed 10/30/20 Page 7 of 11




 the motion, unless the Court finds that the motion was “substantially justified or other

 circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(B).

        The Court agrees with the magistrate judge that Plaintiff’s motion to compel was not

 substantially justified because it sought discovery outside the bounds of the protective order

 previously issued in the case. The Court’s August 15, 2019, order expressly stated that Defendants

 would not be required to respond to Plaintiff’s “Fourth Request for Production of Document[s]

 until the completion of [a] status conference.” (8/15/2019 Order, PageID.1053.) After the status

 conference, the Court entered an order providing for specific areas of discovery, and stating that,

 “[o]ther than the discovery set forth above, no additional discovery may be conducted unless

 ordered by the Court.” (11/1/2019 Order, ECF No. 108.) Thereafter, Plaintiff filed a motion to

 compel production of her fourth request for production of documents. Neither her motion nor her

 request for production of documents fell within the categories of discovery permitted by the Court.

        In addition, the award was not unjust. When calculating the $400, the magistrate judge

 calculated Defendants’ expenses as one and a half hours of work at a rate of $275 per hour. The

 magistrate judge did not require Defendants to provide a statement of fees and costs because doing

 so would simply increase the expenses incurred by Defendants for which Plaintiff would be

 responsible, and because Defendants “have had to spend too much time responding to Plaintiff’s

 groundless motions.” (1/21/2020 Order, PageID.1730.)

        Before requiring Plaintiff to pay the $400, the magistrate judge ordered Plaintiff to respond

 to Defendants’ request for fees and costs. (12/23/2019 Order, ECF No. 133.) In her response to

 the magistrate judge’s order, Plaintiff focused on her interpretation of the protective order and

 asked the magistrate judge to stay the matter until the Court ruled on an appeal. She did not argue,

 as she does now, that her motion to compel was substantially justified, that she cannot afford to



                                                  7
Case 1:18-cv-01442-HYJ-SJB ECF No. 158, PageID.1978 Filed 10/30/20 Page 8 of 11




 pay Defendants’ expenses, or that Defendants did not suffer any harm because they are insured.

 Plaintiff’s arguments are not properly before the Court because Plaintiff did not raise them to the

 magistrate judge when she had the opportunity to do so. See United States v. Seventeen Firearms,

 170 F. App’x 418, 419 (6th Cir. 2006) (holding, as a general rule, that arguments raised for the

 first time as part of an appeal need not be considered).

        In any event, the Court discerns no error. Plaintiff has offered no evidence supporting her

 contention that she cannot pay the $400 fee, which Plaintiff has the burden to prove. See Garner

 v. Cuyahoga Cnty. Juv. Ct., 554 F.3d 624, 642 (6th Cir. 2009). In addition, the Court discerns no

 error in the magistrate judge’s calculation of that fee, which was based on a very modest and

 reasonable formula. Plaintiff contends that Tentcraft did not suffer any harm because it is insured

 for its expenses, but the Court is aware of no exception to the fee-shifting rule in Rule 37(a)(5)(B)

 where the party responding to a motion to compel is insured. In short, the fee award was proper.

        C. Single Employer

        Plaintiff also objects to the magistrate’s denial of her motion to find that entities Gemba

 and Logotent are a single entity with Tentcraft under the single employer doctrine. The magistrate

 judge properly determined that she did not need to make such a determination because Plaintiff

 failed to allege any facts about Gemba and Logotent in her complaint. (See 1/28/2020 Order, ECF

 No. 145, PageID.1732.) Moreover, the circumstances indicated that Plaintiff was attempting to

 circumvent the Court’s limitations on third-party discovery by making Gemba and Logotent

 parties to the case. (Id., PageID.1731.) Plaintiff had previously sought discovery from third

 parties, including Logotent, without establishing a prior need for doing so.

        D. Supplemental Pleadings

        In December 2019, Plaintiff sought leave to supplement and amend her complaint to add

 new parties and claims. The magistrate judge declined to grant leave to do so, noting that granting

                                                  8
Case 1:18-cv-01442-HYJ-SJB ECF No. 158, PageID.1979 Filed 10/30/20 Page 9 of 11




 Plaintiff’s request would require the Court to extend discovery and motion deadlines that it had

 already extended. (Id., PageID.1734.) In addition, most of Plaintiff’s claims were futile. (Id.)

 For instance, Plaintiff sought to add a Title VII retaliation claims against defense counsel, even

 though defense counsel were not subject to suit under Title VII because they did not employ

 Plaintiff. And to the extent Plaintiff sought to amend her complaint, as opposed to supplementing

 it, the April 22, 2019, deadline for doing so had long since passed, and Plaintiff failed to show

 good cause for extending the deadline.

        Plaintiff contends that she did, in fact, comply with the April 22, 2019, deadline. Shortly

 before that date, she asked the Court for leave to extend the deadline. (See Mot. to Extension of

 Time, ECF No. 34.) And on the last day of the deadline, she filed a motion to supplement the

 complaint and another motion to join parties. (ECF Nos. 38, 39.)

        However, the Court discerns no error in the magistrate judge’s decision. Plaintiff’s earlier

 attempt to amend and supplement her complaint was different from the one she filed in December

 2019. In April 2019, Plaintiff attempted to supplement her complaint with various new causes of

 action under Title VII and state law premised on the notion that, when Tentcraft and its attorneys

 conditioned her employment on signing an agreement not to file an action related to that

 employment more than six months after her termination or after the occurrence of the event at

 issue, they were preemptively retaliating against her. (Proposed Suppl. to Compl., ECF No. 39-2,

 PageID.278-280.) And when Tentcraft and its attorneys raised that agreement in defense to some

 of her claims in this action, Plaintiff claimed that they were continuing that retaliation. (Id.) The

 magistrate judge properly denied Plaintiff’s request because Plaintiff’s new Title VII claim was

 premature, as Plaintiff acknowledges. She had only recently filed that claim with the EEOC. (See

 Mot. to File Suppl. Compl., ECF No. 39, PageID.271.)



                                                  9
Case 1:18-cv-01442-HYJ-SJB ECF No. 158, PageID.1980 Filed 10/30/20 Page 10 of 11




          Moreover, the new claims were plainly frivolous. There is nothing retaliatory about

 requiring an employee to agree to file suit within a six-month time frame. A contractual provision

 that limits the time for filing suit may not be enforceable with respect to Title VII claims, see

 Logan v. MGM Grand Detroit Casino, 939 F.3d 824, 839 (6th Cir. 2019) (holding that a six-month

 limitation on Title VII claims is unenforceable),2 but there is no sense in which such an agreement

 could be considered an adverse employment action. It simply limits the time period for bringing

 a claim; it does not deter an employee from bringing one. Furthermore, asserting a defense to

 litigation is plainly not retaliatory under Title VII. Otherwise, no employer could defend itself

 against a Title VII claim. Thus, the magistrate judge properly denied this earlier request for leave

 to supplement and amend the complaint. (See Orders, ECF Nos. 50, 53.)

          When Plaintiff attempted to amend and supplement her complaint again in December 2019,

 she attempted to add the same frivolous retaliation claims, as well as new claims not previously

 raised and not connected to any other facts at issue in the complaint, including the following: a

 claim of retaliation based on facts occurring after filing the complaint, a claim under Michigan’s

 Bullard-Plawecki Employee Right to Know Act, Mich. Comp. Laws § 423.501 et seq., and a claim

 under the Equal Pay Act, 29 U.S.C. § 206(d). (See Pl.’s Mot. for Leave to File Suppl. Pleadings

 and to Join Parties, ECF No. 136.) Because she raised new claims in December 2019, Plaintiff

 cannot rely on her earlier attempt to supplement and amend her complaint as grounds for arguing

 that she complied with the April 2019 deadline. Thus, the magistrate judge properly determined

 that her new request was not timely.




 2
  In contrast, Michigan courts generally enforce contractual limitations on the ability to bring claims under state law.
 See Rory v. Cont’l Ins. Co., 703 N.W. 2d 23, 31 (Mich. 2005) (noting that “Michigan has no general policy or statutory
 enactment . . . which would prohibit private parties from contracting for shorter limitations periods than those specified
 by general statutes” (quotation marks omitted)).

                                                            10
Case 1:18-cv-01442-HYJ-SJB ECF No. 158, PageID.1981 Filed 10/30/20 Page 11 of 11




          In addition, the magistrate judge properly determined that Plaintiff had not shown good

 cause for an extension of the deadline. Plaintiff contends that she had to go through the EEOC

 process before bringing one of the new Title VII claims that she attempted to bring in April 2019,

 and she contends that this sufficed as good cause to supplement the complaint after the April

 deadline. However, she acknowledges that she received a right-to-sue letter regarding this claim

 in May 2019. She does not explain why she waited another 6 or 7 months to attempt to bring that

 claim.

          In short, the Court finds no error in the magistrate judge’s orders. An order will enter in

 accordance with this opinion.




 Dated:     October 30, 2020                           /s/ Hala Y. Jarbou
                                                       Hala Y. Jarbou
                                                       United States District Judge




                                                  11
